Citation Nr: 1211997	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee instability. 

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease in the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to February 1976. 

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision, which continued separate 10 percent ratings for both degenerative joint disease of the left knee, and instability of the left knee.  

In November 2008, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's claims file and has been reviewed. 

In June 2009, and October 2010, the Board remanded the Veteran's left knee claims for further development and adjudication. 

As noted in both the prior remands, in October 2006, the Veteran filed a claim seeking service connection for diabetes mellitus, hypertension, and neuropathy in his lower extremities.  It was noted that service connection had previously been denied for these issues in a July 2004 rating decision.  In January 2007, the RO sent the Veteran a letter indicating that his claims were potentially impacted by the Haas v. Nicholson litigation, and that action was being delayed pending guidance on these issues.  The Veteran was noted to have made several subsequent statements indicating that he wished to pursue these claims (such as in August 2007 and February 2008).  However, while the Haas litigation had concluded, no action has been taken on these issues.  As such, they are again referred to the RO for appropriate action.

As a final preliminary matter, the Board notes that during the pendency of his appeal, the Veteran raised the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  This claim was denied by the RO in June 2008.  There was no appeal, the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  Therefore, a TDIU issue is not before the Board.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's service-connected left knee instability is not shown to have been productive of moderate recurrent subluxation or lateral instability. 

2.  The Veteran's service-connected left knee degenerative joint disease is shown to have been productive of complaints of pain and stiffness, with extension to 0 degrees, and flexion to no less than 120 degrees, and not ankylosis, malunion of the left tibia and fibula, or a dislocated left semilunar cartilage.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2011).  

2.  The criteria for a rating in excess of 10 percent for service-connected left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5260, 5261, 5262 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected left knee disabilities.  During his hearing, held in November 2008, he essentially testified that he had severe left knee pain, which he treated with heating pads, and muscle relaxers.  He stated that he needed a cane, and that his knee was unstable and gave out on him.  He stated that he had impaired sensation around his knee, and that his nervous system was deteriorating.  The Veteran's spouse testified that she had to do most of the work around their residence because the Veteran was unable, that he had constant pain, and that he had fallen to the floor on one occasion.  

With regard to the history of the disability in issue, the Veteran's service treatment reports show that beginning in May 1974, he was treated for complaints of left knee symptoms.  He was noted to have some laxity of the medial collateral ligament, with good anterior and posterior cruciate ligament stability, and minimal degenerative changes.  The impression was status post partial tear of the left medial collateral ligament.  Surgery was not recommended.  A January 1976 separation examination report notes "ant[erior] & medial laxity."  Following service, in 1986, the Veteran was treated for Reiter's syndrome and rheumatoid arthritis.  An August 2003 VA examination report shows that his left knee had extension to 0 degrees, and flexion to 120 degrees.  He was stable to varus/valgus stress.  X-rays were noted to show "a fair amount of arthritis in the medial compartments as well as the patellofemoral compartment.  See 38 C.F.R. § 4.1 (2011).  

In September 2003, the RO granted service connection for left knee instability, and left knee degenerative joint disease, with each disability assigned a separate 10 percent rating.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In this regard, although VA progress notes were received prior to the expiration of the appellate period for the RO's September 2003 determination, they contain no material findings for the left knee, and they therefore did not contain new and material evidence.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  
In April 10, 2007, the Veteran filed a claim for an increased rating.  In July 2007, the RO denied the claim.  The Veteran has appealed. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Left Knee Instability

As indicated, the Veteran is assigned a 10 percent rating for left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Under such code, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.
The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

In this case, the relevant medical evidence includes a May 2007 VA examination report, which shows that on examination, the Veteran's left knee was stable to varus and valgus stress at 0 degrees and at 30 degrees.  A Lachman's test was negative.  Anterior and posterior drawer signs were negative.  A McMurray's test was negative.  

A May 2008 VA examination report shows that the Veteran's left knee was stable to varus and valgus stress.  A Lachman's test was negative.  Anterior and posterior drawer signs were negative.  A McMurray's test was negative

A VA examination report, dated in November 2010, shows that on examination, the Veteran's left knee was stable to varus and valgus stress at 0 degrees and at 30 degrees.  A Lachman's test was negative.  Posterior drawer sign was negative.  There was no posterolateral instability.  The examiner noted that the Veteran had asserted that his knee was unstable, "[H]owever today on his exam, I did not appreciate this.  I felt like he was fairly relaxed with his ligamentous exams and thus, this was an accurate assessment of his instability, or I should say, lack of instability."  

The Board finds the above-cited evidence is insufficient to show that the Veteran's left knee is productive of moderate recurrent subluxation or lateral instability.  His examinations of the left knee all appear to be unremarkable.  Of particular note, the November 2010 VA examiner clearly determined that there was a lack of left knee instability.  Accordingly, a rating in excess of 10 percent under DC 5257 is not warranted, and the left knee instability claim must be denied. 

Because 38 C.F.R. § 4.71, Diagnostic Code 5257 is not predicated on loss of range of motion, the regulations pertaining to functional loss do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

B.  Left Knee Degenerative Joint Disease

For the entire time period at issue, the Board must consider whether there are any applicable alternative diagnostic codes that would be more advantageous to the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Therefore, the following diagnostic codes are relevant:

Diagnostic Code 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under Diagnostic Code 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved - which, here, are Diagnostic Code 5260 for limitation of flexion and Diagnostic Code 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

According to Diagnostic Code 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under Diagnostic Code 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Code 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; and flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

 Diagnostic Code 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; and extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71 (2011), Plate II. 

In this case, the relevant medical evidence includes a May 2007 VA examination report, which shows that the Veteran's left knee had extension to 0 degrees, and flexion to 125 degrees (both active and passive ranges of motion were the same).  

A May 2008 VA examination report shows that the Veteran's left knee had extension to 0 degrees, and flexion to 120 degrees.  

A November 2010 VA examination report shows that the Veteran's left knee had extension to 0 degrees, and flexion to 120 degrees.  

The Board finds that the criteria for a rating in excess of 10 percent for the left knee under either Diagnostic Codes 5260 or 5261 have not been met.  The only recorded ranges of motion for the left knee during the applicable time period shows that the left knee had extension to 0 degrees, and flexion to no less than 120 degrees.  The criteria for a rating in excess of 10 percent under Diagnostic Codes 5260 and 5261 are therefore not shown to have been met.  
As for the possibility of a higher rating under another diagnostic code, Schafrath, under 38 C.F.R. § 4.71a , Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

In this case, there is no evidence of ankylosis of the left knee, or a malunion of the left tibia and fibula, thus the criteria for a rating in excess of 10 percent for the left knee under Diagnostic Codes 5256 and 5262 are not shown to have been met.  Finally, Diagnostic Code 5258 does not provide for a higher rating as the evidence does not show that the Veteran has a dislocated left semilunar cartilage.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under Diagnostic Codes 5256, 5258, 5260, 5261, and 5262 are not shown to have been met, and the claim must be denied.  

With regard to Diagnostic Codes 5260 and 5261, a higher rating is not warranted for functional loss at any time.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 38 Vet. App. 202 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

The Board notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Here, the relevant medical evidence includes a May 2007 VA examination report, which shows that the Veteran was noted not to have a history of left knee surgery.  He complained of knee pain, which flared up upon activity, and a decreased range of motion.  He denied any current locking or clicking.  He was using a cane and complained that he could only walk four to five yards without having to stop due to pain.  The report notes that he did not have any problems with activities of daily living.  He asserted that he had to take time off from his job as a truck driver due to knee pain.  On examination, he was neurovascularly intact.  Motor and sensory functions were grossly intact.  X-rays were noted to show well-maintained joint spaces, with a squaring of the medial femoral condyle, and osteophytes in the superior and inferior articular surfaces of the patella.  The examiner noted mild discomfort, and that while it was conceivable that pain could further limit his function, particularly with repetition, it was not feasible to attempt to express functional loss in terms of additional limitation of motion as this could not be determined with any degree of medical certainty.  The assessments were mild patellofemoral arthritis, and mild degenerative joint disease, medial compartment.  

A May 2008 VA examination report shows that the Veteran stated that he used a cane at all times, and that he could walk 15 minutes or one to two blocks.  He complained of left knee pain that had worsened the last few years, with flare-ups when walking or sitting.  He complained that his left knee symptoms impaired his activities of daily living due to limitations on his ability to walk, and to perform chores around the house.  On examination, there was pain on motion.  There was minimal effusion, and minimal patellar grind.  Repetitive range of motion three times did not increase pain or decrease the range of motion from the baseline.  X-rays were noted to show mild to moderate degenerative changes, especially in the lateral compartment.  The examiner noted pain on motion, and that while it was conceivable that pain could further limit his function, particularly with repetition, it was not feasible to attempt to express functional loss in terms of additional limitation of motion as this could not be determined with any degree of medical certainty.  

The November 2010 VA examination report shows that the Veteran complained of left knee pain, and that he used a cane.  He stated that he could walk only a couple of blocks or 15 minutes before his knee begins to be too painful and starts to swell.  He denied mechanical symptoms such as locking, but complained of instability.  He asserted that his symptoms impaired his ability to work at his job as a truck driver.  The examiner noted bilateral neuropathy due to insulin-dependent diabetes.  On examination, there was no obvious erythema, ecchymosis, or effusions.  There was no worsening of pain or improved range of motion with repetitive range of motion (three times).  The knee had 5/5 strength.  Reflexes were "essentially diminished" at the knee and ankle.  X-rays were noted to show what may represent an old tibial plateau fracture of the medial compartment, as it was somewhat more concave, however, joint space was adequate.  Other findings indicated early arthritic changes.  

VA progress notes, dated between April 2006 and the present, show several complaints of joint pain that included the left knee, with multiple notations of diabetes mellitus type 2, diabetes with neuropathy, and obesity.  They contain a number of findings of 5/5 strength in the lower extremities with a steady gait (April, July, October, and December of 2006); notations of no loss of strength or coordination (July and October of 2006); 5/5 strength in the lower extremities (February 2007); 5/5 strength with normal muscle bulk, 2+ deep tendon reflexes, and normal balance and gait (April 2007); that there had been no falls in the last three months (May and August of 2008, July 2009); they show that he received multiple treatments for diabetes, and on several occasions it was recommended that he exercise (January, May and September of 2009); the Veteran reported that his left knee condition was "stable" (April 2009).  

The Board first notes that the Veteran has asserted that he is at-risk for falls due to his knee symptoms, and that he has neurological impairment in his lower extremities, to include numbness in his feet, due to his service-connected left knee disability.  However, he is shown to have both diabetes mellitus type 2, and associated neuropathy, and service connection is not currently in effect for either of these disorders.  The Board therefore finds that the medical evidence is sufficient to show that his neuropathic symptoms can be dissociated from the symptoms of his service-connected left knee disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

With regard to the relevant findings, while there is some evidence of increased pain on left knee motion, the evidence does not otherwise show functional loss due to pain to warrant a rating in excess of 10 percent.  In particular, the Board notes the lack of neurological impairment, loss of strength, or muscle atrophy.  The Veteran has repeatedly been noted to have 5/5 strength in his lower extremities.  Although he uses a cane, there is no competent medical evidence to show that he requires a cane due to his left knee symptoms.  He is shown to have a number of disorders for which service connection is not currently in effect, to include diabetes with neuropathy, obesity, and a low back condition.  Examiners in May 2007 and May 2008 could not estimate his functional loss.  See Roberts v. West, 13 Vet. App. 185, 189 (1999) ("the fact that [a] medical opinion was inconclusive ... does not mean that the examination was inadequate."); Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (if the level of the appellant's disability . . . cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise and a staged rating is not appropriate).  Notably, the November 2010 VA examiner determined that there was no worsening of pain or improved range of motion with repetitive range of left knee motion.

In summary, when the ranges of motion in the left knee are considered together with the evidence showing functional loss -- to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy -- the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 10 percent.  Accordingly, the claim must be denied.  

C.  Conclusion

In deciding the Veteran's increased rating claims, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of left knee disability, such that an increased rating is warranted.  

The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his left knee disabilities, which are readily observable; however, he, as a layperson, is not competent to testify as to the severity of his left knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).   Significantly, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The preponderance of the evidence is against higher schedular ratings for the disability at issue in this case.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With regard to the Veteran's service-connected left knee disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedules.  While the Veteran has asserted that he cannot work due to his left knee disabilities, there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In this regard, a "request for employment information" (VA Form 21-4192), dated in February 2008, shows that the Veteran's former employer stated that he had not been given any concessions by reason of disability, and that he had quit his job as a truck driver in August 2007.  The rating criteria for the Veteran's left knee disabilities fully contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of the respective schedular ratings.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected left knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted. 

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2011).  

II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2007 and January 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded VA examinations.  The reports of these examinations reflect that the examiners reviewed the Veteran's C-file, his past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports are adequate for purposes of rendering decisions in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, the Veteran has stated that he is in receipt of disability benefits from the Social Security Administration (SSA).  The SSA's records are not currently associated with the claims files.  However, the VA's "duty to assist," set forth at 38 U.S.C.A. § 5107(b), is limited to specifically identified documents that, by their description, would be facially relevant and material to the claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Here, the claims files already include VA medical treatment reports for the entire appeal period, and the Veteran's diagnosis is well-established.  The Veteran is shown to have significant disabilities for which service connection is not currently in effect, to include diabetes mellitus type 2 with associated neuropathy, hypertension, and a low back disorder, and neither the Veteran nor his representative have asserted that the SSA's records contain relevant evidence.  Therefore, the SSA's records need not be obtained.  Id.

In October 2010, the Board remanded these claims.  The Board directed that the Veteran's VA treatment records from February 2008 to the present, to include any VA examination reports, be obtained, and that, if the Veteran had not undergone a VA examination of his left knee since his November 2008 hearing, to afford him a VA examination to determine the nature, extent, frequency and severity of his service-connected left knee disabilities.  Subsequent to the Board's October 2010 remand, additional VA progress notes, dated between 2010 and 2011 were obtained.  In addition, in November 2010, the Veteran was afforded a VA examination.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Entitlement to a rating in excess of 10 percent for left knee instability is denied. 

Entitlement to a rating in excess of 10 percent for degenerative joint disease in the left knee is denied. 



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


